Citation Nr: 0336825	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited eligibility for VA 
benefits under 38 U.S.C.A. § 6103(a).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The service department has indicated that the veteran had 
service of a nature that qualifies for VA compensation 
benefits purposes from November 1944 to January 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) of which the veteran was informed by letter in 
August 2001, finding that the veteran had presented 
fraudulent medical documentation for the purpose of obtaining 
VA benefits to which he was not entitled, and therefore 
requiring that a forfeiture of VA benefits be declared 
against him.


FINDINGS OF FACT

The record demonstrates beyond a reasonable doubt that the 
veteran knowingly caused to be presented fraudulent medical 
documents for the purpose of obtaining VA benefits.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met.  38 U.S.C.A. § 6103(a) (West 2002); 38 
C.F.R. § 3.901 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA 
has issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These new provisions redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that VA's duties to the veteran under 
the VCAA have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 2000 Department of Veterans 
Affairs Manila, Philippines, Regional Office (RO) letter to 
the veteran informing him of the proposed charges for fraud, 
the August 2001 forfeiture decision, and the October 2002 
Statement of the Case, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The Statement 
of the Case and forfeiture decision set forth the applicable 
laws and regulations, and informed the veteran that what was 
required was a showing that he did not knowingly submit false 
documents in support of his claim for VA benefits.  The Board 
also notes that the veteran's contentions over time have 
varied between stating or implying that evidence submitted in 
support of his claim was truthful (see his written statement 
received in April 2002, and VA Form 9 received in December 
2002), alleging that the finding of fraud was based on 
incomplete evidence (see his letter received in April 2002), 
and apparently attempting to imply he did not know of the 
fraudulent nature of the medical documentation he submitted 
(see his August 2002 Notice of Disagreement, indicating that 
a relative took over in assisting him in processing his 
claim), thus demonstrating actual knowledge of the types of 
factual findings that would preclude a finding of fraud on 
his part, but with the veteran offering no evidence impugning 
or contrary to VA forensic laboratory findings.

In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duty was upon him to show that the purported May 
1946 medical certificate was truthful in light of forensic 
laboratory findings that the document was prepared on the 
same typewriter as other documents prepared by the veteran 
himself and signed with a ballpoint pen that did not exist in 
May 1946.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As is discussed in the analysis portion of this 
decision, the RO has obtained analysis from a VA forensic 
laboratory that compels the conclusion that a May 1946 
medical certificate prepared on behalf of the veteran was 
prepared by the veteran himself and was falsely dated.  In 
addition, as noted above, the RO has repeatedly offered the 
veteran the opportunity to show that he had not knowingly 
committed fraud, but the veteran has been unable to identify 
any witness or any evidence to the effect that he had not 
committed fraud.  In sum, the RO has obtained all pertinent 
evidence, and the veteran has identified no additional 
evidence relevant to his claim.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159 (d)).  In the present case, the veteran could 
identify no witness or evidence to support his contention 
that he did not commit fraud, and the evidence of record that 
does exist shows (as will be discussed below) beyond a 
reasonable doubt that he did commit fraud.  Thus, absent even 
a contention that there is evidence to show he did not commit 
fraud, there is no reasonable possibility that further 
assistance in the development of the claim will substantiate 
the claim, and further development and assistance is not 
warranted.

The Board has found directly above that there is no 
reasonable possibility of substantiating the claim.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  Valiao v. Principi, 17 Vet. App. 229 (2003).   
Under these circumstances, there is no prejudice to the 
appellant in proceeding with this appellate decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, therefore, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.

The Board acknowledges the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, the recently enacted Veterans 
Benefits Act of 2003 permits VA to adjudicate a claim within 
a year of receipt of the claim.  The provision is retroactive 
to the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

Factual Background

In a letter received in December 1999, the veteran submitted 
a claim for service connection for disabilities secondary to 
his alleged internment as a prisoner of war of the Japanese.  
These conditions included pulmonary tuberculosis, rheumatic 
arthritis, and rheumatic heart disease.  Attached was a 
medical certificate from the Orince Medical Clinic, dated in 
May 1946, and signed by Dr. Orince.  This certificate 
indicated that Dr. Orince had physically and medically 
examined the veteran and had found him to have tuberculosis, 
rheumatic arthritis, rheumatic heart disease, and an ear ache 
in both ears.

In January 2000, the RO asked the veteran to provide the 
original copy of Dr. Orince's medical statement.

In February 2000, the veteran submitted what was purported to 
be the original May 1946 medical certificate signed by Dr. 
Orince in which he certified that the veteran had 
tuberculosis, rheumatic arthritis and rheumatic heart 
disease, and an ear ache in both ears.

In May 2000, the RO requested that the veteran provide 
evidence that Dr. Orince was qualified to practice medicine 
in 1946.  A copy of the treatment records was also requested.

In June 2000, the veteran indicated that he could not get in 
touch with Dr. Orince because he had died.  He was unable to 
provide any documentation that Dr. Orince was licensed to 
practice medicine in 1946.

In July 2000, the RO requested that the VA Inspector General 
review the purported original certificate signed by Dr. 
Orince to determine if it was authentic and was actually 
prepared in 1946.

In a September 2000 forensic laboratory report, the Inspector 
General advised the RO that the purported original medical 
certificate signed by Dr. Orince was written with a ballpoint 
pen that was not available in 1946.  The report also 
indicated that letters to the RO received in May 1999 and 
December 1999 (but dated in November 1999), signed by the 
veteran, were prepared on the same typewriter on which Dr. 
Orince's purported original medical certificate had been 
typed.

Later in September 2000, a proposed administrative decision 
was prepared by the RO, proposing to declare forfeiture 
against the veteran due to his submission of a fraudulent 
medical certificate dated in May 1946 in support of his 
claim.  The veteran was advised of the proposal to forfeit 
his entitlement to VA benefits.  He was informed that he 
could submit evidence and request a personal hearing to rebut 
the charges of fraud brought against him.

In May 2001, the RO received a letter from the veteran with 
several accompanying pages of medical documentation, none of 
which were relevant to the issue of the proposed forfeiture 
of VA benefits or the factual matter of whether he had 
submitted a fraudulent document to VA.

In June 2001, the RO issued a final administrative decision 
finding that there was no evidence warranting a change in the 
proposal to submit the claims folder to the VA Central Office 
for consideration of forfeiture of VA benefits.  The veteran 
was notified that his claim folder was being forwarded to the 
Director of the Compensation and Pension service for 
consideration of forfeiture.

In August 2001, the Director of the Compensation and Pension 
Service determined that the veteran had forfeited entitlement 
to VA benefits based on his submission of a fraudulent 
medical certificate.  The Director found that the fraudulent 
certificate was used to attempt to obtain VA benefits to 
which he had no entitlement.  A letter was issued to the 
veteran informing him of this decision. 

In April 2002, the RO received correspondence (dated in 
February 2002) from the veteran indicating that the 
forfeiture decision against him was based upon incomplete 
evidence and was contrary to an unspecified ruling of the 
United States Supreme Court.

In a June 2002 letter, the RO informed the veteran that he 
could submit new evidence to justify a different decision, 
and that he could file a timely Notice of Disagreement with 
the forfeiture decision.  

In August 2002, the veteran submitted a timely Notice of 
Disagreement.  (Although the RO stamp on the front of the 
document would indicate the notice of disagreement to be 
untimely, an earlier RO date stamp on the back of the 
document shows that the Notice of Disagreement was received 
exactly one year to the day after issuance of notice of the 
August 2001 decision determining that a forfeiture was 
warranted.)  The veteran indicated that a relative had taken 
over processing of the claim due to his recurring illness and 
old age, and that a second medical certificate which the RO 
had requested could not be provided because the doctor who 
treated and examined him could not be found anymore.

In October 2002, the RO issued a Statement of the Case to the 
veteran.  The veteran perfected his appeal with submission of 
a VA Form 9 received in December 2002.  

Law and Regulations

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2003).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320- 22, 
326-27 (2000). The United States Court of Appeals for 
Veterans Claims has stated that such a standard of proof is 
much higher than the typical claims adjudication standard.  
In Trilles, 13 Vet. App. at 327, the Court pointed out that 
the "beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.

The Board must determine whether the evidence establishes 
"beyond a reasonable doubt" that the appellant knowingly made 
or caused to be made false or fraudulent statements 
concerning a claim for benefits. The determination of whether 
the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).

Analysis

The veteran submitted a medical certificate from the Orince 
Medical Clinic, dated in May 1946, and signed by Dr. Claudio 
S. Orince.  This certificate indicated that Dr. Orince had 
physically and medically examined the veteran and had found 
him to have tuberculosis, rheumatic arthritis and rheumatic 
heart disease, and an ear ache in both ears.  

In a September 2000 VA forensic laboratory report, the 
forensic examiner found that the purported May 1946 signature 
of Claudio S. Orince was signed with a ballpoint pen that was 
not available in 1946; and that two typed letters recently 
prepared by the veteran were typed on the same typewriter 
that was used to prepare the medical certificate purportedly 
signed by Dr. Orince in May 1946.  

Obviously, then, Dr. Orince could not have signed the 
documents in 1946 with a pen not yet in existence; nor is it 
remotely plausible that Dr. Orince used the same typewriter 
in 1946 as the veteran used over 50 years later.  The Board 
finds that, absent any countervailing evidence, this evidence 
establishes beyond a reasonable doubt that the document in 
question was prepared with the veteran's knowledge (as it was 
typed on the same typewriter as letters to VA bearing his 
signature), and fraudulently dated and signed (as the date of 
the signature was May 1946, prior to the existence of the 
date of the pen with which the document was signed), for the 
purpose of obtaining VA compensation benefits.  The Board can 
find no plausible basis upon which to doubt the VA forensic 
laboratory findings, which compel by a combination of pure 
logic (regarding the use of the ball point pen by Dr. Orince 
at a time the pen did not exist) and remote possibility 
(regarding the use of the same typewriter by Dr. Orince 50 
years prior to the veteran's use of the same typewriter) a 
finding that, beyond any reasonable doubt, the veteran 
knowingly submitted fraudulent evidence in this case.  

The Board therefore concludes that, beyond a reasonable 
doubt, the veteran knowingly, intentionally and deliberately 
submitted fraudulent medical information in an effort to 
obtain VA disability benefits to which he was not entitled.  
Accordingly, a forfeiture of the appellant's rights, claims, 
and benefits under the laws administered by VA is warranted.  
38 U.S.C.A. § 6103(a) (West 2002).


ORDER

A declaration of forfeiture against the appellant is proper 
under 38 U.S.C.A. § 6103(a), and the appeal to remain 
eligible for VA benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



